Exhibit NETWORK CN INC. Unaudited Pro Forma Condensed Consolidated Financial Information The unaudited pro forma condensed consolidated balance sheet presents the financial position of Network CN Inc. (consolidated) at December 31, 2007 giving effect to the acquisition of CityHorizon Limited, A British Virgin Islands company, as if it had occurred on such date. The unaudited pro forma condensed consolidated statements of operations for the years ended December 31, 2007 and 2006 gives effect to the acquisition of CityHorizon Limited as if it had occurred on January 1, 2006. The unaudited pro forma financial information is presented for information purposes only and it is not necessarily indicative of the financial position and results of operations that would have been achieved had the transaction been completed as of the date indicated and is not necessarily indicative of Cityhorizon’ future financial position or results of operations. The acquisition will be accounted for under the purchase method of accounting. Under the purchase method of accounting, assets acquired and liabilities assumed are recorded at their estimated fair values. Goodwill is generated to the extent that the consideration exceeds the fair value of net assets acquired. The current allocation of purchase price does not anticipate allocating any amounts to other tangible assets. The final allocation of the excess of purchase price over the fair value of the assets acquired could differ from what is presented herein. The unaudited pro forma condensed consolidated financial statements should be read in conjunction with the historical financial statements of CityHorizon Limited (consolidated), including the related notes thereto, which are filed as Exhibit 99.1 of this amended Report. 1 NETWORK CN INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED BALANCE SHEET DECEMBER 31, 2007 Historical Historical Pro Forma Network CN Cityhorizon Network CN Inc. and Limited Pro Forma Inc. and Subsidiaries (Consolidated) Adjustment Notes Subsidiaries Current Assets 　 　 　 　 　 　 　 　 　 Cash $ 2,233,528 $ 2,427,598 $ $ 4,661,126 Accounts receivable, net 1,093,142 　 　 　 1,093,142 Prepayments for advertising operating rights 13,636,178 2,450,794 16,086,972 Prepaid expenses and other current assets 3,101,699 170,347 　 　 3,272,046 Total Current Assets 20,064,547 5,048,739 25,113,286 　 　 　 　 　 　 　 　 　 　 Equipment, Net 257,403 110,186 367,589 Construction In Progress 　 　 　 1,885,516 　 　 　 　 1,885,516 Other Assets 　 　 　 　 　 　 　 　 　 Intangible assets 777,480 196,385 (a) 973,865 Intangible Rights, Net 　 6,114,550 　 　 　 　 　 　 6,114,550 Deferred Charges, Net 670,843 670,843 Total Other Assets 　 6,785,393 　 777,480 　 　 　 　 7,759,258 TOTAL ASSETS $ 27,107,343 $ 7,821,921 $ 　 　 $ 35,125,649 Current Liabilities 　 　 　 　 　 　 　 　 Accounts payable, accrued expenses and other payables $ 3,490,586 $ 280,306 $ 5,000,000 (b) $ 8,770,892 Current liabilities from discontinued operations 3,655 　 　 　 3,655 12% convertible promissory note, net 4,740,796 　 4,740,796 Total Current Liabilities 8,235,037 280,306 　 　 13,515,343 3% Convertible Promissory Notes Due 2011, NET 　 12,545,456 　 　 　 　 　 　 12,545,456 　 　 　 TOTAL LIABILITIES 　 20,780,493 　 280,306 　 　 　 　 26,060,799 COMMITMENTS AND CONTINGENCIES 　 　 　 　 　 　 　 　 　 MINORITY INTERESTS 　 347,874 　 　 　 　 　 　 347,874 STOCKHOLDERS’ EQUITY 　 　 　 　 　 　 　 　 Preferred stock, $0.001 par value, 5,000,000 shares none issued and outstanding 　 　 　 　 　 　 　 　 Common stock, $0.001 par value, 800,000,000 shares 69,151,608 shares issued and outstanding 　 69,152 　 　 　 1,500 (c) 　 70,652 Registered capital 1 (1) (d) Capital reserve 　 　 　 7,843,485 　 (7,843,485) (d) 　 Additional paid-in capital 35,673,586 2,736,500 (c) 38,410,086 Accumulated deficit 　 (29,829,059) 　 (686,780) 　 686,780 (e) 　 (29,829,059) Accumulated other comprehensive income 65,297 384,909 (384,909) (f) 65,297 TOTAL STOCKHOLDERS’ EQUITY 　 5,978,976 　 7,541,615 　 　 　 　 8,716,976 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 27,107,343 $ 7,821,921 $ 　 　 $ 35,125,649 2 NETWORK CN INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 Historical Historical Pro Forma Network CN Cityhorizon Network CN Inc. and Limited Pro Forma Inc. and Subsidiaries (Consolidated) Adjustment Notes Subsidiaries REVENUE, NET $ 27,582,907 $ - $ $ 27,582,907 EXPENSES Cost of tour services 25,830,401 - 　 　 25,830,401 Cost of advertising services 2,795,188 - 2,795,188 Professional fees 5,612,810 91,585 　 　 5,704,395 Payroll 4,098,842 314,044 4,412,886 Non-cash impairment charges 　 1,332,321 　 - 　 　 　 　 1,332,321 Other selling, general and administrative 2,321,245 224,140 2,545,385 Total Expenses 41,990,807 629,769 　 42,620,576 INCOME (LOSS) FROM OPERATIONS (14,407,900) (629,769) 　 　 (15,037,669) OTHER INCOME (EXPENSE) 　 　 　 　 Amortization of deferred charges and debt discount (4,866,351) - (4,866,351) Interest expense (122,803) - 　 　 (122,803) Interest income 26,811 2,463 29,274 Other income 9,284 - 　 　 9,284 Total Other Expenses, net (4,953,059) 2,463 (4,950,596) INCOME (LOSS) FROM OPERATIONS BEFORE TAXES AND MINORITY INTEREST (19,360,959) (627,306) 　 　 (19,988,265) Income taxes (7,668) - (7,668) Minority interest 62,048 - 　 　 62,048 NET INCOME (LOSS) FROM CONTINUING OPERATIONS (19,306,579) (627,306) 　 　 (19,933,885) DISCONTINUED OPERATIONS 　 　 　 　 　 Gain on disposal of affiliate - - - Loss from discontinued operations - - 　 　 - Income from discontinued operations - - - NET INCOME (LOSS) $ (19,306,579) $ (627,306) $ $ (19,933,885) OTHER COMPREHENSIVE INCOME Foreign currency translation gain 61,817 371,366 　 　 433,183 COMPREHENSIVE INCOME (LOSS) $ (19,244,762) $ (255,940) $ 　 $ (19,500,702) NET LOSS PER COMMON SHARE - BASIC AND DILUTED 　 　 　 　 Loss per common share from continuing operations (0.28) (0.28) Earnings per common share from discontinuing operations - 　 　 - Net loss per common share - basic and diluted $ (0.28) $ (0.28) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC AND DILUTED 68,556,081 　 1,500,000 (g) 　 70,056,081 3 NETWORK CN INC. UNAUDITED PRO FORMA CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2006 Historical Historical Pro Forma Network CN Cityhorizon Network CN Inc. and Limited Pro Forma Inc. and Subsidiaries (Consolidated) Adjustment Notes Subsidiaries REVENUE, NET $ 4,442,602 $ - $ $ 4,442,602 EXPENSES Cost of tour services 4,231,952 - 　 　 4,231,952 Cost of advertising services - - - Professional fees 3,260,103 3,919 　 　 3,264,022 Payroll 1,004,731 44,497 1,049,228 Non-cash impairment charges 　 214,600 　 - 　 　 　 　 214,600 Other selling, general and administrative 804,204 11,344 815,548 Total Expenses 9,515,590 59,760 　 9,575,350 INCOME (LOSS) FROM OPERATIONS (5,072,988) (59,760) 　 　 (5,132,748) OTHER INCOME (EXPENSE) 　 　 　 　 Amortization of deferred charges and debt discount - - - Interest expense (1,416) - 　 　 (1,416) Interest income 38,395 286 38,681 　 23,334 - 　 　 23,334 Total Other Expenses, net 60,313 286 60,599 INCOME (LOSS) FROM OPERATIONS BEFORE TAXES AND MINORITY INTEREST (5,012,675) (59,474) 　 　 (5,072,149) Income taxes (6,984) - (6,984) Minority interest 24,657 - 　 　 24,657 NET INCOME (LOSS) FROM CONTINUING OPERATIONS (4,995,002) (59,474) 　 　 (5,054,476) DISCONTINUED OPERATIONS 　 　 　 　 　 Gain on disposal of affiliate 579,870 - 579,870 Loss from discontinued operations (53,574) - 　 　 (53,574) Income from discontinued operations 526,296 - 526,296 NET INCOME (LOSS) $ (4,468,706) $ (59,474) $ $ (4,528,180) OTHER COMPREHENSIVE INCOME Foreign currency translation gain 3,480 13,543 　 　 17,023 COMPREHENSIVE INCOME (LOSS) $ (4,465,226) $ (45,931) $ 　 $ (4,511,157) NET LOSS PER COMMON SHARE - BASIC AND DILUTED 　 　 　 　 Loss per common share from continuing operations (0.10) (0.10) Earnings per common share from discontinuing operations 0.01 　 　 0.01 Net loss per common share - basic and diluted $ (0.09) $ (0.08) WEIGHTED AVERAGE SHARES OUTSTANDING - BASIC AND DILUTED 52,489,465 　 1,500,000 (g) 　 53,989,465 4 Notes to Unaudited Pro Forma Condensed Consolidated Financial Information Note 1 –Basis of Presentation The unaudited pro forma condensed consolidated balance sheet assumes that the Acquisition occurred on December 31, 2007. The unaudited pro forma condensed consolidated statements of operations for the years ended December 31, 2007 and 2006 gives effect the Acquisition as if they had occurred on January 1, 2006. There are no material differences among the accounting policies of the Company, Cityhorizon BVI, Lianhe and Bona. Note 2 – Pro forma adjustments The pro forma adjustments are based on the Company’s estimates of the value of the tangible and intangible assets acquired. Under purchase accounting, the total acquisition cost will be allocated to Cityhorizon Limited (consolidated)’s assets and liabilities based on their relative fair values. For the purpose of this pro forma analysis, the purchase price has been allocated based on a preliminary estimate of the fair value of assets and liabilities to be acquired.
